    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 1 of 56




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------
NORA ALBERTIN,

                 Plaintiff,
     -v-                                 1:18-CV-1422

NATHAN LITTAUER HOSPITAL AND
NURSING HOME,

                 Defendant.

--------------------------------

APPEARANCES:                             OF COUNSEL:

SOVERN LAW, PLLC                         CHERYL L. SOVERN, ESQ.
Attorneys for Plaintiff
100 Saratoga Village Boulevard
   Suite 371
Malta, New York 12020

BOND, SCHOENECK & KING, PLLC             SANJEEVE K. DeSOYZA, ESQ.
   ALBANY                                PAUL BUEHLER III, ESQ.
Attorneys for Defendant
22 Corporate Woods Boulevard
   Suite 501
Albany, New York 12211

DAVID N. HURD
United States District Judge

               MEMORANDUM-DECISION and ORDER

  INTRODUCTION

   Plaintiff Nora Albertin (“Albertin” or “plaintiff”) worked in human

resources for defendant, the Nathan Littauer Hospital and Nursing Home
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 2 of 56




(“NLH” or the “Hospital”), for many years. In fact, plaintiff was into her

third decade as a Hospital employee before their working relationship fell

apart. But fall apart it did. Towards the end of her tenure, plaintiff alleges

that she was forced to work overtime without pay for years in violation of the

Fair Labor Standards Act (“FLSA”) and its analog under the New York Labor

Law (“NYLL”). At the same time, plaintiff claims that her supervisors Lesa

Grosse (“Grosse”) and Lana Wydra (“Wydra”) tried to punish her for taking

leave to care for her and her husband’s illnesses using the Family and

Medical Leave Act (“FMLA”).

   On November 21, 2017, Albertin resigned from her position at Grosse and

Wydra’s urging. On December 7, 2018, she filed a nine-count complaint in

this district against NLH alleging: (I) unpaid overtime in violation of

29 U.S.C. § 207(a) of FLSA; (II) unpaid minimum wages in violation of

29 U.S.C. § 206(a) of FLSA; (III) unpaid overtime in violation of NYLL § 160;

(IV) unpaid minimum wages in violation of NYLL § 652; (V) claims for failure

to pay wages in violation of NYLL §§ 190, 191, and 663(1); (VI) failure to

provide a proper wage notice in violation of § 195(3); (VII) FMLA leave

interference in violation of 29 U.S.C. §§ 2614(a)(1)(A) and 2615(a)(1);

(VIII) retaliation in violation of 29 U.S.C. § 2615(a)(1) of the FMLA; and (IX)

punitive damages.



                                       2
       Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 3 of 56




   NLH moved for summary judgment against the entirety of Albertin’s

complaint on October 23, 2020. That motion has been fully briefed and will

be considered on the submissions without oral argument.

       BACKGROUND

   There are three narrative threads running through Albertin’s complaint,

and addressing NLH’s motion requires an understanding of each one. First,

some time needs to be spent clearing up how plaintiff came to be employed by

the Hospital and the types of work she did on a typical day. Second, plaintiff

had a difficult relationship with her supervisors, Wydra and—especially—

Grosse, that will require some explanation. Third, plaintiff’s and her

husband’s medical conditions and her taking FMLA leave to address those

conditions becomes important to provide context both for the end of plaintiff’s

employment with the Hospital and her FMLA claims in this case.

   A. Albertin’s Employment History and Job Responsibilities

   NLH hired Albertin in June of 1989, and she began working in the

Hospital’s human resources (“HR”) department in 2005. 1 Dkt. 37-6,

Defendant’s Statement of Material Facts (“DSMF”), ¶ 4. Plaintiff’s first job in

HR was HR Assistant, a role that she filled from 2005 until April of 2013. Id.

¶¶ 4, 6. In 2007, early in plaintiff’s tenure as an HR assistant, Wydra was


   1  The facts are taken from the Hospital’s statement of material facts where admitted by plaintiff,
or from other record evidence. Disputed facts are flagged and supported by citations to either the
proponent’s statement of material facts or to record evidence.

                                                  3
       Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 4 of 56




hired by the Hospital as Vice President of HR. Id. ¶ 5. As far as the record

tells, plaintiff has no complaints about her role as an HR assistant or the

Hospital’s treatment of her while she occupied it.

   Less so for the position of HR Generalist, a title NLH bestowed on

Albertin in April of 2013. DSMF ¶ 6. As an HR Generalist, plaintiff’s

responsibilities included “maintain[ing] records of all Accessions,

Terminations, Leave[s] of Absence[ ], Transfers[,] and Status Changes” for

Hospital employees. Dkt. 37-2, p. 16. 2 She was also responsible for making

employee reports available to Wydra, as Vice President of HR, as well as to

the Hospital’s CEO. Id at 17.

   In addition, the HR Generalist job description includes a twenty-three

paragraph list of essential job functions. Dkt. 37-2, pp. 16-18. Those

functions involve a sundry list of tasks involving maintaining employment

records, processing employment transactions, and compiling and verifying

reports that the parties do not meaningfully address and which do not

meaningfully alter the Court’s analysis in this case. See id.

   However, there are a few paragraphs that the parties have taken to

arguing over. Specifically, the parties disagree as to the extent to which the

requirement that an HR Generalist “[e]nsure[ ] that all personnel/payroll




   2   Pagination Corresponds with CM/ECF.

                                             4
     Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 5 of 56




transactions comply with [NLH’s] policy and labor agreements” speaks to a

Generalist’s use of discretion in interpreting Hospital policy. Dkt. 37-2, p. 16.

Both parties similarly draw the Court’s attention to an HR Generalist’s

responsibility to “[s]end[ ] termination notices . . . to all terminated

employees.” Id. An HR Generalist would also “[a]dvise[ ] management and

employees regarding [the Hospital’s] policy and labor agreements, in

consultation with” the VP of Human Resources. Id. Finally, the parties

argue as to the extent to which an HR Generalist’s producing reports

involved independent judgment as opposed to rote performance. Compare

DSMF ¶ 12, with Dkt. 41, Plaintiff’s Statement of Material Facts (“PSMF”),

¶ 12.

   In addition to the job description’s bird’s eye view of an HR Generalist’s

responsibilities, the parties also provide a more personal look at Albertin’s

own experiences with that job title. More specifically, the parties provide at

least twenty examples of plaintiff carrying out her role as an HR Generalist.

See DSMF ¶ 15(a-t). The Hospital recounts how these examples illustrate

plaintiff using her own judgment to interpret policy and NLH’s various

collective bargaining agreements to advise the Hospital’s personnel

managers. See generally id. Plaintiff denies nearly all of these allegations

and counters that Wydra told her what to do in each case. See generally

PSMF ¶ 15(a-t).

                                         5
        Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 6 of 56




   On top of those responsibilities—and setting aside for the moment the

contours and extent of Albertin’s independence and discretion in carrying

them out—plaintiff agreed to take on additional duties either in December of

2016 or in March of 2017. DSMF ¶ 21 (alleging that Wydra asked plaintiff to

take on additional responsibilities in March of 2017); PSMF ¶ 21 (plaintiff

alleging that she took on additional duties in December of 2016). Apparently,

when the Hospital’s Benefits Coordinator was fired in December of 2016,

plaintiff split the fired employee’s responsibilities with two of her coworkers,

Kathleen Deamer (“Deamer”) and Cindy Jablonski (“Jablonski”). Dkt. 41-3

(“Deamer Aff.”), 3 ¶ 5; Dkt. 41-4 (“Jablonski Aff.”), ¶ 4. 4

       Because Albertin agreed to take on extra work, Wydra allowed her to be

paid overtime on a “straight pay” basis. DSMF ¶ 22; Dkt. 44 (“Wydra Dep.”),

pp. 113-15. In HR practice, “straight” pay for overtime work means paying

an employee at her usual pay rate, as opposed to the time-and-a-half pay that

people often envision when thinking about overtime pay. See id.; Dkt. 43,




   3  Both Jablonski and Deamer submitted two affidavits: one for the Hospital and one for plaintiff.
The short form citations to Deamer’s and Jablonski’s affidavits refer to plaintiff’s.
    4 Defendant objects that neither of these affidavits rely on the personal knowledge of the affiant.

See In re Bridge Constr. Servs. of Fla., Inc., 39 F. Supp. 3d 373, 383 (S.D.N.Y. 2014) (noting that
affidavits must be based on “personal knowledge, set out facts that would be admissible in evidence,
and show that the affiant or declarant is competent to testify on the matters stated”). However, both
Jablonski and Deamer are competent to testify as to what they personally observed working at the
Hospital as well as to “commonsensical inferences” rising from those observations. Id. The Court
will use these affidavits within these parameters.

                                                   6
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 7 of 56




p. 132. Plaintiff does not dispute that she received straight overtime pay

between March and early May of 2017. DSMF ¶ 23.

   On May 1, 2017, Albertin stepped into a new role as Employment

Coordinator in the Hospital’s HR department, though she kept her HR

Generalist responsibilities. DSMF ¶¶ 27, 32(d). As an Employment

Coordinator, plaintiff had a range of responsibilities, which included

processing personnel requisitions, interviewing and evaluating applicants for

vacant positions, verifying licenses and certifications for all new employees,

processing job postings, determining eligibility and seniority for bids on open

positions, making files for prospective hires, and “[e]xplain[ing] budget

control and record requirements; answer[ing] questions and inquir[ing] or

obtain[ing] information for department managers and supervisors with

respect to procedure requirements.” Dkt. 37-2, p. 176.

   Despite that second exhaustive list of job responsibilities, Albertin still

insists that even as an Employment Coordinator, she did not independently

interpret collective bargaining agreements or other policies, nor did she make

significant recommendations on those procedures or on new hires.

PSMF ¶ 31. Much like it did for plaintiff’s functions as an HR Generalist,

NLH fires back with three examples of plaintiff performing her duties as

Employment Coordinator that it contends demonstrates her using

independent judgment.

                                        7
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 8 of 56




   NLH first points to an email chain in May of 2017, in which Albertin told

an employee of the Hospital’s health insurer that part-time employees were

entitled to participate in health insurance. Dkt. 37-1, pp. 420-21. Plaintiff

supported her claim by appending the applicable contractual language. Id.

Plaintiff counters this example by explaining that she did not really interpret

the Hospital’s policies, she only found clear contractual language and shared

it with the inquirer. PSMF ¶ 32(a).

   Next, NLH points to an email Albertin sent a manager in support of a job

applicant. Dkt. 37-1, p. 385. Plaintiff notes that this was an unusual

circumstance, however, because the job applicant she put forward was a

personal acquaintance that she wanted to endorse. Id.

   As a third example, the Hospital points out that Albertin once suggested

the best procedural path forward to transitioning a temporary employee to a

permanent position. Dkt. 37-1, p. 408. Again, plaintiff argues that her role

was minimal and that she only made that suggestion after conversing with

the transitioning employee’s manager and other HR staff. Dkt. 41-1, ¶ 76(c).

   In any case, Albertin’s list of responsibilities was a healthy one, and she

claims it took her more than an eight-hour workday to get everything

checked off. See Dkt. 41-1, ¶ 58. In fact, plaintiff alleges that she struggled

to get her tasks done within forty hours even before she became Employment

Coordinator. Id. As a result, she claims that she would frequently work

                                       8
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 9 of 56




between forty-one and forty-five hours per week, including occasional time on

weekends. Id. ¶¶ 59, 66. In total, she estimates that she worked somewhere

between 200 and 280 hours of overtime between May 2013 and November 21,

2017, id. ¶ 83, although, once again, she received straight overtime pay for

her extra hours worked between March and May of 2017, Wydra Dep. 113-15.

   At this point, a reader might wonder why Albertin cannot point to more

specific time records to calculate her overtime with more certainty.

According to plaintiff, she was told that she should not “swipe out” of NLH’s

timekeeping system because she was an exempt employee under FLSA.

PSMF ¶ 25; Dkt. 41-1, ¶¶ 63-64. Plaintiff claims that she had always

“swiped in” upon arriving at work, but only swiped out on a few occasions

before being told that her swiping out would only be erased in any case, so

she stopped swiping out. Dkt. 41-1, ¶ 64.

   There was only one exception to Albertin’s habit of not swiping out.

Between March and May of 2017, when she was allowed to receive straight

overtime pay, plaintiff would swipe out when she left for the day to keep

track of the extra hours she worked. DSMF ¶ 24. Finally, plaintiff’s pay

stubs are similarly unhelpful in creating a more concrete record of her hours

worked because, according to her, they only show forty-hour weeks and do not

reflect the hours she actually worked on any given week. Dkt. 41-1, ¶ 62.



                                       9
       Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 10 of 56




   B. Grosse Becomes Albertin’s Supervisor

   Having set the scene with what exactly Albertin spent her time at NLH

doing, as well as roughly how much time she claims she spent doing it, we

can now turn to the narrative portion of plaintiff’s claims. Like all stories,

plaintiff’s is driven by conflict, and it is safe to say that the conflict in this

case owes its beginning to Lesa Grosse taking over as HR manager in

February of 2017. DSMF ¶ 44; Dkt. 43, p. 19.

   From the beginning, Albertin was skeptical of Grosse’s qualifications as

HR manager. DSMF ¶ 44. When Grosse was chosen for that role, plaintiff

apparently complained to Wydra that she was a “bully” that had caused her

fair share of HR complaints. Id. ¶ 45. Grosse was also new to HR, having

had no experience in the field before taking the HR manager position.

Jablonski Aff. ¶ 6. Nevertheless, plaintiff and Grosse apparently had no

issues working together at the start. Id. ¶ 46. 5

   Even so, the first cracks in their relationship began to form on May 1,

2017. DSMF ¶ 46. The weekend before, Deamer, one of Albertin’s coworkers,




   5   Plaintiff objects that this paragraph relies on improper evidence because Local Rule for the
Northern District of New York (“Local Rule”) 65.1(a) notes that the record for a summary judgment
motion “includes the pleadings, depositions, answers to interrogatories, admissions[,] and affidavits.”
According to plaintiff, the email defendant points to does not fall under any of those headings and
therefore the paragraph it supports should not be considered. However, the simple fact that the
Local Rule uses the word “including” means that the types of evidence it lists is not intended to be
exclusive. See, e.g., Robert H. Law, Inc. v. Woodbine Bus. Park, Inc., 2019 WL 1130121, at *11 n.31
(N.D.N.Y. Mar. 12, 2019) (holding that types of evidence listed in Local Rule 7.1(a) are nonexclusive
list). Accordingly, this argument is rejected wherever plaintiff raises it.

                                                  10
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 11 of 56




came in to move a filing cabinet out of the former Employment Coordinator’s

office and into plaintiff’s. See DSMF ¶ 47; Dkt. 41-1, ¶ 13. Because plaintiff

was in the office working anyway, she helped Deamer move the cabinet.

Dkt. 41-1, ¶ 19.

   By all accounts, Grosse was less than pleased. On May 1, 2017, the next

Monday, she asked Albertin and Deamer who had moved the cabinet.

DMSF ¶ 48. Plaintiff acknowledged that they had both moved it. Id. ¶ 49.

That same week, Grosse and Wydra brought plaintiff into Wydra’s office for a

meeting. Id. ¶ 50. Plaintiff’s supervisors asked her who had moved the filing

cabinet, and she responded that it was she. Id. ¶ 51. Plaintiff further

explained that she thought she would need the files because they had

belonged to the former Employment Coordinator, and plaintiff was preparing

to step into that role. Id.

   According to NLH, Grosse issued Albertin a verbal warning for moving the

filing cabinet without permission. DSMF ¶ 52. But plaintiff’s recollection

was that Wydra only told plaintiff she would “get a pass” this time but not to

move furniture without permission again. PSMF ¶ 52. Plaintiff also claims

that neither Grosse nor Wydra mentioned a “verbal warning.” Id. ¶ 52.

Grosse and Wydra similarly called Deamer in for a meeting where, as Grosse




                                      11
       Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 12 of 56




recalls, she told Deamer that her insubordination in moving the filing cabinet

should not happen again. 6 DSMF ¶¶ 54-55.

       After the drama surrounding Albertin’s moving the filing cabinet, another

of her coworkers, Jablonski, noticed that Grosse began to treat plaintiff and

Deamer increasingly harshly. Dkt. 37-5, ¶ 11. For example, not long after

the cabinet incident, Grosse ordered plaintiff to move into a different office.

DSMF ¶ 57; PSMF ¶ 57.

   Perhaps understandably, Deamer decided that continuing to work under

Grosse was not in her best interest and transitioned to per diem work away

from the HR offices by June 28, 2017. Deamer Aff. ¶ 14. In her affidavit

supplied by Albertin, Deamer claims that part of her motivation in leaving

was watching Grosse be “overtly mean and nasty” to plaintiff. Id.

   But to be fair, Albertin similarly felt that Grosse was coming down

especially hard on her. According to a memo that plaintiff wrote on August

25, 2017, plaintiff had told Grosse and Wydra in a meeting in May of 2017

that she “felt like [she was] being treated unfairly, . . . harassed[,] . . . and

bullied.” Dkt. 37-3, p. 31. Plaintiff also claimed at deposition that Grosse

began to target her within a couple of weeks of May 1 by adding demands to


   6  Plaintiff denies this fact because Deamer’s Affidavit as submitted by the Hospital does not
reference Grosse telling her that her insubordination should not happen again. Dkt. 37-4, ¶ 12.
However, Grosse’s affidavit supports the Hospital’s point, and no material referenced by plaintiff
makes its veracity questionable. Dkt. 37-3, ¶ 19. Because plaintiff has failed to actually contradict
this point with record evidence, it will be deemed admitted. Local Rule 56.1(b).

                                                  12
        Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 13 of 56




plaintiff’s workload. DSMF ¶ 62; PSMF ¶ 62. At one point on or about May

17, 2017, plaintiff broke down in tears in front of some coworkers because she

felt so mistreated by Grosse. DSMF ¶ 64.

    Albertin would also confide in Jablonski as to the stress working with

Grosse caused her towards the end of May or beginning of June 2017.

DSMF ¶ 65. In one of these meetings, the extent of plaintiff’s frustration

with Grosse’s treatment of her caused her to break down in tears. Id.

    C. Albertin’s FMLA Leave and Resignation

    Unfortunately for Albertin, her frustration with Grosse and Wydra would

continue to grow. During the late May/early June of 2017 timeframe, Grosse

continued to ramp up her concerns about plaintiff’s productivity.

DSMF ¶ 66. 7

    In early June of 2017, Grosse asked Albertin to email her outlining the

tasks she had yet to accomplish. DSMF ¶ 34. On June 8, 2017, plaintiff

provided that list. Id. ¶ 35. Grosse promptly replied and directed plaintiff to

complete her tasks in a set order. Id. ¶ 36. Plaintiff responded at the end of

the day, explaining the tasks she successfully completed, as well as those she

did not. Id. ¶ 37.



    7 Plaintiff nominally disputes this fact, and several others like it, without actually contradicting
the narrative substance of the fact. The Court will disregard these denials to the extent they do not
point to record evidence that supports an alternate version of events. See Local Rule 56.1(b) (noting
that court may deem admitted any fact not specifically controverted by record evidence).

                                                   13
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 14 of 56




   On June 12, 2017, Grosse followed up with Albertin about whether she

had managed to complete her task list. DSMF ¶ 38. Plaintiff answered in

the affirmative, with the exception of one of the tasks, that she still had not

managed to check off the list. Id. ¶ 39. In response, Grosse charged plaintiff

to send her an email at the end of every day detailing the tasks plaintiff had

yet to complete. Id. ¶ 40. On June 15th, plaintiff sent the first of her daily

update emails, a practice that she continued as instructed. Id. ¶¶ 41-42.

   In the background of Grosse’s increased scrutiny, on May 23, 2017,

Albertin applied for intermittent FMLA leave to care for her husband, who

had been diagnosed with Alzheimer’s Disease. Dkt. 41-1, p. 35; DSMF ¶ 73.

Plaintiff also applied for and received intermittent FMLA leave for her own

health condition of anxiety attacks on June 9, 2017. PSMF ¶ 163; Dkt. 41-1,

¶ 51. Plaintiff’s intermittent FMLA leave request for her anxiety was

granted, as fate would have it, on June 12, 2017, the same day Grosse

checked up on plaintiff’s task list. Dkt. 37-2, p. 180.

   In the notice NLH provided to Albertin granting her intermittent leave

request, the Hospital told plaintiff that she must “state FMLA” when calling

out of work. Dkt. 37-2, p. 180. Plaintiff successfully invoked the Hospital’s

leave policy in July of 2017, when she took a three-week leave of absence

from work. DSMF ¶ 69.



                                        14
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 15 of 56




   During that leave of absence, every member of HR needed to absorb some

of Albertin’s typical responsibilities. Dkt. 45, pp. 61-62. According to

Deamer, though, Grosse outsourced some of plaintiff’s responsibilities that

Grosse herself had absorbed to Deamer. Deamer Aff. ¶ 15. In one

conversation, Deamer recalls Grosse saying that plaintiff was “out again.” Id.

When Deamer would finish plaintiff’s tasks that Grosse had reassigned to

her, she affirms that Grosse would require her to send those tasks back so

that Grosse could submit them herself. Id.

   Jablonski perceived that Grosse began getting upset when Albertin would

go on leave. Jablonski Aff., ¶ 8. Jablonski apparently inferred that work

would pile up when plaintiff was not available and Grosse, being new to HR,

did not understand how to handle the backlog. Id. Jablonski also affirmed

that Wydra called her into her office during plaintiff’s leave and asked if she

thought plaintiff “went on FMLA [leave] to purposely ruin [her] vacation

plans.” Id. ¶ 18.

   The parties point to one final noteworthy detail concerning Albertin’s

leave of absence during July of 2017. At some point while plaintiff was away,

Grosse moved plaintiff’s belongings out of her office and into the office that

had belonged to her predecessor as Employment Coordinator. Dkt. 43, p. 68.

   On August 17, 2017, NLH finally approved Albertin’s FMLA leave

request, which plaintiff submitted back in May of that year, to be able to take

                                       15
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 16 of 56




care of her husband as needed due to his Alzheimer’s Disease. Dkt. 41-1,

p. 40. The notice of approval provided plaintiff with the same leave

requirements as her personal medical leave tasked her with; if she wanted to

take FMLA leave, she needed to invoke “FMLA” in the leave request. Id.

Plaintiff admitted at deposition that she was aware of this requirement.

Dkt. 43, p. 63.

   On August 15, 2017, Grosse began a corrective action against Albertin,

which came down in the form of a written warning on August 18, 2017.

Dkt. 37-3, p. 24. In sum and substance, during the course of Grosse’s

tracking plaintiff’s productivity through daily emails, Grosse noticed that

plaintiff had failed to complete four tasks on the day she had been assigned

them. Id. As a consequence of plaintiff’s written warning, plaintiff was put

on notice that “[f]urther violations of work rules may result in disciplinary

action up to and including suspension or discharge.” Id. The written

warning also directed plaintiff to seek guidance from Grosse in a “timely

manner” if she had any questions. Id.

   In addition to the written warning, Grosse presented Albertin with a

Performance Improvement Plan (“PIP”). DSMF ¶ 100. The PIP required

plaintiff to meet regularly with Grosse over the thirty-day period it covered.

Id. ¶¶ 100-01.



                                       16
        Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 17 of 56




    Perhaps understandably, Albertin was less than pleased. On August 25,

2017, plaintiff wrote a memorandum to Grosse asking her to expunge the

written warning from her employment file. Dkt. 37-3, p. 31. In her

memorandum, plaintiff reiterated that she was not aware that she had ever

received a prior verbal warning, and thought that the immediate jump to a

written warning was not justified for the misconduct of which Grosse accused

her. 8 Id. Plaintiff closed by pointing out that she felt as though she were a

“target.” Id.

    Albertin sent a similar letter to Wydra on September 22, 2017. Dkt. 37-2,

p. 188. In that letter, plaintiff detailed her previous track record of quality as

an employee at NLH, including winning employee of the quarter at some

point in her employment and being runner-up for employee of the year in

2016. Id. She reiterated that she felt that she was being bullied and saddled

with more responsibility than she could manage alone. Id.

    The next week, Albertin attended her scheduled PIP progress meeting

with Grosse. DSMF ¶ 106. Grosse made suggestions to improve plaintiff’s




    8 The Hospital’s Statement of Material Facts claims that the Hospital had a progressive
discipline policy that generally proceeded from a verbal warning, to a written warning, to a
suspension or final written warning, to a discharge. DSMF ¶ 91. However, the Hospital elaborates
that that disciplinary scheme need not be followed in every case. Id. But the citation the Hospital
uses to support those alleged facts makes no reference to the Hospital’s discipline policy or its ability
to deviate from it. The Court therefore will not consider this fact. Local Rule 56.1(a) (charging
summary judgment movants to provide specific citation to record establishing fact).

                                                   17
       Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 18 of 56




performance, and indicated that Grosse should be the only person from whom

plaintiff sought advice. Id. ¶¶ 107-08.

   On October 12, 2017, an NLH employee complained to Grosse that

Albertin had confused her by requiring her to have a supervisor sign a form

that she believed had already been signed. Dkt. 37-3, p. 33. Apparently,

there was a great deal of uncertainty as to how precisely that particular

process worked, because a second employee also complained about the same

process, and plaintiff herself confessed confusion. Id. Plaintiff sought advice

from Leslie Beadle (“Beadle”), an employee outside of the Hospital’s HR

department, 9 as to how the process worked. Id.

   Once again, Grosse was apparently vexed. She told Albertin that she was

plaintiff’s direct supervisor, and that if plaintiff had a question she needed to

go through her. Dkt. 37-3, p. 33. Grosse suspended plaintiff for a week as a

consequence. Id. That suspension was without pay, but Wydra retroactively

permitted plaintiff to use her time off to cover for the lost wages.

DSMF ¶ 116. Plaintiff nevertheless argues that making her use her time off

instead of converting her suspension to a paid one was irregular.

Dkt. 41-1, ¶ 41.




   9   Beadle was the Hospital’s Vice President and Administrator. Dkt. 37-2, p. 190.

                                                  18
     Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 19 of 56




   On October 27, 2017, Albertin had another PIP progress meeting, this

time with both Grosse and Wydra. DSMF ¶ 117. Once again, plaintiff’s

following Grosse’s instructions and going only to Grosse with questions were

topics of discussion. Id. ¶¶ 118-19.

   Albertin again successfully invoked NLH’s FMLA leave policy on

November 1, 2017, when she took a day off to attend an Alzheimer’s

conference. DSMF ¶ 76. The next day, plaintiff called in to say that she

would not be coming into the office. Id. ¶ 77. According to plaintiff, she

explained that she would not be able to make it into work because she had

been up all night taking care of her husband, who had his days and nights

reversed due to his Alzheimer’s. 10 Dkt. 43, p. 60. According to Grosse,

plaintiff only said that she “was not feeling well.” Dkt. 45, pp. 148-49. The

parties do not dispute, however, that the word “FMLA” never left plaintiff’s

mouth in the course of making this leave request. PSMF ¶ 78.

   On November 3, 2017, Albertin again called in to explain that her

husband had kept her up all night. See Dkt. 43, p. 61. Grosse similarly

contends that plaintiff only said that she was not feeling well. Dkt. 45,

pp. 148-49. Once again, though, plaintiff does not dispute that she did not

specifically invoke FMLA in calling out of work. PSMF ¶ 80.


   10 The Hospital claims in its Statement of Material Facts that plaintiff provided no reason at all
for her absence. Yet none of the record evidence it points to supports that claim. Accordingly, that
claim is unsupported and will not be considered. Local Rule 56.1(a).

                                                 19
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 20 of 56




   Apparently having put this set of her husband’s difficulties behind her,

Albertin was able to successfully return to work. See DSMF ¶ 81. When

plaintiff got back into the office, she spoke with Grosse about her leave the

week before. Id. Grosse told her that because plaintiff did not specifically

invoke the FMLA in calling in, her FMLA leave request was denied. Id.

Instead, plaintiff’s days out of work were charged as unscheduled absences,

and plaintiff received paid time off instead. DSMF ¶ 82. Nevertheless,

plaintiff was still concerned about how her leave was tabulated, because she

affirms that having unexcused absences on her record could be a terminable

offense. Dkt. 41-1, ¶ 48.

   Albertin would attempt to take FMLA leave one last time during her

employment at NLH. On November 15, 2017, plaintiff left work at 1:40 p.m.

for her own medical condition. DSMF ¶ 84. Grosse and Wydra were at lunch

at the time, so plaintiff left a post-it note on Grosse’s door explaining that she

needed to take FMLA leave for herself. Id. Plaintiff testified at deposition

that Wydra and Grosse would normally take lunch in the Hospital’s cafeteria,

but there is no evidence that she definitively knew they were in the cafeteria

at that time. Dkt. 43, p. 73. In any case, plaintiff made no other efforts to

contact Grosse or Wydra. DSMF ¶ 86.

   Remember, at this point Albertin had faced three disciplinary measures.

First, she was chastised for moving the filing cabinet into her office on May 1,

                                        20
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 21 of 56




2017 (although she did not interpret this encounter as a verbal warning,

Dkt. 43, p. 27). Next, on August 18, 2017, Grosse issued her a written

warning. Finally, Grosse suspended her on October 12, 2017.

   Albertin’s fourth and final disciplinary measure would come down on

November 21, 2017. But first, a quick step back. A few minutes before

plaintiff left work on November 15 due to her medical condition, she had sent

an email raising concerns about NLH’s policies for storing confidential

employee records required by the Department of Health. Dkt. 37-2, p. 190.

Specifically, plaintiff noted that the key to the filing cabinet where those

records had been stored went missing while plaintiff’s office was being moved

back in July. Id. Despite plaintiff’s request for some solution to the unlocked

cabinet, it had remained unlocked ever since. Id. Apparently, the cabinet’s

unlocked state violated Department of Health guidelines and made plaintiff

uncomfortable. Id.

   Why was Albertin’s email such a problem? The answer is simple enough:

it was addressed to Grosse, Wydra, and Beadle, in that order. Dkt. 37-2,

p. 190. To Grosse’s mind, and by NLH’s argument, this amounted to an

insubordinate defiance of Grosse’s orders that she was the only person from

whom plaintiff should seek advice. DSMF ¶ 121. Plaintiff notes that she was

not asking for a question or advice, but was instead trying to remedy an

ongoing problem. PSMF ¶ 121.

                                       21
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 22 of 56




   In either case, Grosse met with Albertin on November 21, 2017 to discuss

the behavior she perceived to be insubordinate. DSMF ¶ 123. In that

meeting, Grosse gave plaintiff a corrective action form in response to

plaintiff’s sending the email. Id. ¶ 125. Plaintiff was given the choice to

resign and collect her accrued vacation time, or else she would be fired.

Id. ¶ 126. Plaintiff resigned. Id. ¶ 127.

   D. Procedural History

   On December 7, 2018, Albertin filed the current nine-count complaint

against NLH. Dkt. 1. The parties proceeded to discovery which, though

relatively uneventful, did shed light on some few relevant events occurring

after plaintiff’s resignation.

   To begin, Albertin complained to NLH’s CEO after her firing that Grosse

subjected not just her but the entire HR department to a “hostile work

environment.” DSMF ¶ 132. That Grosse apparently made work miserable

for other HR employees is similarly clear based on Deamer’s resignation.

DSMF ¶ 137. Jablonski also ended up leaving, and Deamer and plaintiff

both objected to Grosse’s treatment of her as well. DSMF ¶ 133. Grosse’s

current subordinates have similarly complained about her supervisory

tactics. Id. ¶ 140. The Hospital also draws the Court’s attention to notes

plaintiff compiled after her termination blaming her firing on “retaliation for

concer[n]s regarding” Department of Health regulations and privacy,

                                       22
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 23 of 56




although as plaintiff correctly notes the same document references plaintiff’s

FMLA denial as a point of contention as well. Dkt. 37-1, p. 335.

   Having compiled the voluminous record discussed above, as previously

noted NLH has moved for summary judgment against Albertin’s complaint in

its entirety. Dkt. 37. This decision now follows.

    LEGAL STANDARD

   Summary judgment under Rule 56 is warranted if the entirety of the

parties’ submissions show “that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.”

Johnson v. Killian, 680 F.3d 234, 236 (2d Cir. 2012) (citing

FED. R. CIV. P. 56(a)). A fact is “material” if it “might affect the outcome of

the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). And a dispute of a material fact is “genuine” if “the

evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Id. The movant bears the burden of pointing the court to

the materials that it believes demonstrate the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

   Additionally, a court considering a summary judgment motion “must

resolve any ambiguities and draw all inferences from the facts in a light most

favorable to the nonmoving party.” Ward v. Stewart, 286 F. Supp. 3d 321,

327 (N.D.N.Y. 2017) (citing Jeffreys v. City of New York, 426 F.3d 549, 553

                                       23
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 24 of 56




(2d Cir. 2005)). Even so, a non-movant’s conclusory allegations without

support from record evidence are insufficient: the non-movant must “put up

or shut up.” Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000). At

bottom, summary judgment tasks the Court with assessing the assembled

evidence and determining whether a reasonable factfinder could find in the

nonmovant’s favor. Treglia v. Town of Manlius, 313 F.3d 713, 719

(2d Cir. 2002).

   DISCUSSION

   Albertin’s claims fall under five general headings: (1) overtime claims;

(2) minimum wage claims; (3) failure to provide wage notice claims;

(4) failure to pay wages claims; and (5) FMLA claims. The Court will

consider NLH’s arguments against each of these batches of claims in turn.

   A. Overtime

   Generally speaking, FLSA prohibits an employee from working more than

forty hours per week unless she is paid at least “one and one-half times” her

regular pay rate for every hour she works after her fortieth.

29 U.S.C. § 207(a)(1). That said, some classes of employees are excluded from

FLSA’s overtime requirements including, as relevant here, an employee

“employed in a bona fide . . . administrative capacity.” 29 U.S.C. § 213(a)(1).

   Digging into whether an employee meets a FLSA exemption involves one

question of fact and one question of law. Ramos v. Baldor Specialty Foods,

                                       24
     Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 25 of 56




Inc., 687 F.3d 554, 558 (2d Cir. 2012). What an employee actually did on a

day-to-day basis is a question of fact. Id. Whether those daily activities

brought the employee within the ambit of a FLSA exception is a question of

law. Id. Under either prong of the exemption test, the employer bears the

burden of proving that the employee fits within an exemption and the

exemption must be narrowly construed against the employer. Id.

   Keeping the requirement of narrow construction in mind, the

administrative capacity exemption is defined by 29 C.F.R. § 541.200(a)(1)-(3).

There are three requirements to meet the administrative capacity exception:

(1) the employee must earn at least $684 per week; 11 (2) the employee’s

primary duty involves office or non-manual work “directly related to the

management or general business operations of the employer”; and (3) the

employee’s primary duty must include “the exercise of discretion and

independent judgment with respect to matters of significance.” Id.

   The parties both acknowledge that Albertin fits within the first two prongs

of the administrative capacity exception and save their argument for the

third. Plaintiff’s narrative paints her as a cog in the HR machine, reporting

to Wydra and Grosse on all matters of significance. Defendants, predictably,


   11 Plaintiff received a letter from Wydra dated November 18, 2016, indicating that going forward
plaintiff’s exempt status would be revoked. DSMF ¶ 17. That letter anticipated that regulations
would hike the weekly salary threshold to meet the administrative capacity exception to $913 per
week. Id. ¶ 18. That increase never took effect, and plaintiff was never removed from FLSA exempt
status. Id. ¶¶ 19-20.

                                                25
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 26 of 56




would have the Court believe that the record plainly shows plaintiff making

consequential and independent decisions throughout her tenures as both HR

Generalist and Employment Coordinator.

   Before the Court delves too deeply into that clash of narratives, however,

there are a few finer details of the third prong of the administrative capacity

exception that could use some fleshing out. First, the exception refers to an

employee’s “primary duty.” Perhaps obviously, a duty is “primary” if it is the

“principal, main, major[,] or most important duty that the employee

performs.” Ik Ho Choi v. Home & Home Corp., 2019 WL 4193449, at *3

(E.D.N.Y. Sept. 3, 2019) (citing 29 C.F.R. § 541.700(a)). Though it is often

informative, an employee’s spending more than fifty percent of her time on a

particular duty or set of duties does not by itself end the primary duty

analysis. Id.

   Instead, the regulations provide a nonexclusive list of factors for courts to

consider, including: (1) the time spent on exempt duties as opposed to

nonexempt duties; (2) the employee’s relative freedom from direct

supervision; (3) the relative importance of the employee’s exempt duties as

compared with other types of duties; and (4) the relationship between the

employee’s salary and the wages paid to other employees for the kind of

nonexempt work typically performed by the employee.

29 C.F.R. § 541.700(a).

                                       26
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 27 of 56




   Second, some definition will be needed for the phrase “the exercise of

discretion and independent judgment with respect to matters of significance.”

29 C.F.R. § 541.200(a)(3). “The exercise of discretion and independent

judgment implies that the employee has authority to make an independent

choice, free from immediate direction or supervision.” Id. § 541.202(c).

However, that the purportedly exempt employee’s recommendations are

subject to review at a higher level does not mean that the employee is

automatically non-exempt. Id.

   For comparison’s sake, 29 C.F.R. § 541.202(b) provides another

nonexhaustive list of factors courts consider in deciding whether an employee

exercises discretion and independent judgment. As relevant to this case, a

similarly nonexhaustive subset of that list includes: (1) “whether the

employee has authority to formulate, affect, interpret, or implement

management policies or operating practices”; (2) “whether the employee has

authority to commit the employer in matters that have significant financial

impact”; (3) “whether the employee has authority to waive or deviate from

established policies and procedures without prior approval”; (4) “whether the

employee investigates and resolves matters of significance on behalf of

management”; and (5) “whether the employee represents the company in

handling complaints, arbitrating disputes[,] or resolving grievances.” Id.



                                      27
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 28 of 56




   Having teased out the parameters of the discretion and independent

judgment inquiry, let us turn back to the record and how the parties would

have the Court view it. Doing so presents the Court with an easy question

and a close question.

   To resolve the easy question first, Albertin has presented a question of fact

as to whether she exhibited discretion and independent judgment as an HR

Generalist. Although NLH furnished an extensive list of moments

throughout plaintiff’s time in that role that it contended demonstrated her

using independent judgment, DSMF ¶ 15(a-t), plaintiff denied that she did

any more than parrot Wydra’s recommendations, PSMF ¶ 15(a-t).

   NLH objects that Albertin’s affidavit denying this laundry list of

encounters relies frequently on her claiming what she “would have” done and

is thus improper speculation. See Dkt. 41-1, ¶ 70(a-t) (plaintiff affirming she

“would have consulted with Wydra” on all matters of importance). The Court

acknowledges that plaintiff cannot rely on speculation to survive summary

judgment. See Kulak v. City of N.Y., 88 F.3d 63, 71 (2d Cir. 1996) (noting

that courts must accept as true allegations of party resisting summary

judgment but that “conclusory statements, conjecture, or speculation” are not

enough to defeat summary judgment). However, setting aside the broad and

speculative language plaintiff periodically invokes, she still disputes every



                                       28
     Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 29 of 56




factual allegation with a specific rebuttal supported by the record. See

generally PSMF ¶ 15(a-t).

   In short, a reasonable jury could look at NLH’s showing, decide that

Albertin had significant independence and discretion even as an HR

Generalist, and find that the Hospital properly classified her as exempt. But

that jury could also listen to plaintiff’s testimony, couple it with the extent of

oversight Wydra and especially Grosse exhibited, and determine that

plaintiff was improperly classified as exempt. In the absence of a compelling

reason to discredit plaintiff’s dispute of the Hospital’s facts purporting to

show discretion and independent judgment, the Court cannot grant summary

judgment in the Hospital’s favor on plaintiff’s FLSA overtime claims. 12 See,

e.g., Ozawa v. Orsini Design Assocs., Inc., 2015 WL 1055902, at *5-6

(S.D.N.Y. Mar. 11, 2015) (denying summary judgment motion where plaintiff

denies factual predicates for defendant’s argument plaintiff exercised

independent judgment and discretion).

   Having resolved the more straightforward question of whether summary

judgment is warranted against Albertin’s claims as an HR Generalist, the




   12 The Court notes, however, that when the time comes to assess damages, some of plaintiff’s
time spent as an HR Generalist will fall outside of FLSA’s two-to-three year statute of limitations.
Glass v. A.K. Allen Co., Inc., 2010 WL 11632764, at *2 (E.D.N.Y. Oct. 21, 2010). But the Court also
notes that NYLL’s statute of limitations for the same claim is six years. N.Y. LAB. LAW § 663(3).

                                                 29
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 30 of 56




Court is left with the closer question of whether plaintiff was exempt as an

Employment Coordinator.

   NLH has made a strong showing that she was. In particular, Albertin’s

answering a question posed by the Hospital’s health insurer citing

contractual language suggests that plaintiff exhibited independent judgment.

Dkt. 37-1, pp. 420-21. Plaintiff making a recommendation as to how to

transition a temporary Hospital employee into a permanent position

similarly smacks of her discretion. Id. at 408. Plaintiff’s more general

obligations to “[e]xplain budget control and record requirements,” not to

mention her obligation to “answer[ ] questions and inquire[ ] or obtain[ ]

information for department managers and supervisors with respect to

procedure requirements” bolster the Hospital’s position that plaintiff was

FLSA exempt that much more. Dkt. 37-2, p. 176.

   Even so, Albertin fights back. She claims that she did not truly “interpret”

NLH’s contracts. PSMF ¶ 32(a). Instead, plaintiff claims she only provided

language directly on point to answer the insurer’s question, and thus

exercised no discretion. Id. Plaintiff similarly downplays her involvement in

transitioning the temporary employee by claiming she only responded to one

out of thirty-two emails, and that Wydra set the date for the transition that

plaintiff presented. Id. ¶ 32(c).



                                      30
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 31 of 56




   Albertin’s denials of the instances in which she arguably exhibited

discretion as an Employment Coordinator are not so complete as her denials

of her discretion as an HR Generalist. However, plaintiff has one final

weapon in her argumentative arsenal that gives pause.

   That weapon is this. Every time that Albertin faced discipline as an NLH

employee, the Hospital claims that it was because she made an independent

choice or did not come to Grosse for guidance before acting. Plaintiff moved a

filing cabinet without Grosse’s permission, and arguably received a verbal

warning. DSMF ¶¶ 47, 50-52. Plaintiff did not complete her tasks in the

order Grosse imposed and the timeline she demanded, so she received a

written warning which included a direction to “timely” ask Grosse any

questions she might have. Dkt. 37-3, p. 24. Plaintiff asked someone other

than Grosse a question, so Grosse suspended her and ordered plaintiff to only

ask her for advice. Id. at 33. Finally, plaintiff included Beadle in addition to

Grosse and Wydra on an email, and plaintiff was forced to resign.

DSMF ¶¶ 123, 125-27.

   It is impossible for the Court to conclude that no reasonable jury would

find that Albertin did not exercise independent judgment and discretion

when NLH’s own side of her employment story is that she acted




                                       31
     Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 32 of 56




insubordinately by not adhering to Grosse’s every directive. 13 The backdrop

of Grosse’s extensive control over plaintiff’s carrying out her responsibilities

colors the evidence to such an extent that a reasonable jury could conclude

that plaintiff did not exercise independent judgment and discretion on

matters of importance during her time at the Hospital. Accordingly, plaintiff

has created a jury question as to whether she was properly classified as

FLSA exempt as both an HR Generalist and as an Employment Coordinator.

   However, NLH still stands on one last bastion supporting its motion for

summary judgment on Albertin’s FLSA claims. Specifically, the Hospital

argues that plaintiff has failed to provide evidence that she worked overtime

at all, let alone evidence sufficient to calculate how many hours she worked.

To the Hospital’s point, an employee bears the burden of proving that she

worked overtime and was not properly compensated for it. Pineda v.

Masonry Constr., Inc., 831 F. Supp. 2d 666, 674 (S.D.N.Y. 2011).

   Albertin’s only proof regarding the hours she worked are estimates that

she worked between forty-one and forty-five hours per week totaling between

200 and 280 hours during the relevant timeframe. PSMF ¶¶ 66, 83. To hear

NLH tell it, plaintiff’s rough estimate is not enough to make a jury question

out of whether she worked overtime. The Hospital is mistaken. It cannot


   13 Of course, plaintiff argues that the Hospital’s stated reason of insubordination was pretext to
cover for retaliating against her for exercising her FMLA rights. Nothing in this section grapples
with the merits of plaintiff’s claims on that score.

                                                  32
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 33 of 56




blame plaintiff because there are no records of her working overtime despite

its policy of not requiring plaintiff to—and according to plaintiff actively

discouraging her from—swiping out to mark the end of her workday. See

Rivera v. Ndola Pharmacy Corp., 497 F. Supp. 2d 381, 389 (E.D.N.Y. 2007)

(“[T]he employer cannot be heard to complain that the damages lack the

exactness and precision of measurement that would be possible had [it] kept

records.”).

   If there were records showing that Albertin had routinely swiped out right

when her shift was scheduled to end, NLH might have had a leg to stand on.

However, as it stands all the Court knows is that plaintiff did work overtime

for which she received straight pay and that plaintiff has estimated the hours

she worked to the best of her ability. DSMF ¶ 22; PSMF ¶¶ 66, 83. Because

the Hospital shares at least some blame for the lack of more concrete

evidence of plaintiff’s overtime hours, that showing is enough for plaintiff’s

overtime claims to survive summary judgment. Rivera, 497 F. Supp. 2d at

389.

   NLH’s arguments against Albertin’s overtime claims must be rejected, and

those claims must survive the Hospital’s motion for summary judgment. See,

e.g., Fermin v. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 22-24,

42-43 (E.D.N.Y. 2015) (adopting report and recommendation calculating



                                       33
     Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 34 of 56




damages attributable to employer based on employee’s estimates because

employer failed to keep accurate hourly records). 14

   B. Minimum Wage

   Albertin’s next suite of claims argues that NLH denied her a minimum

wage. If that argument seems to strain credulity, given that plaintiff was

paid a salary in excess of the minimum to make her FLSA exempt, plaintiff

has an answer. You see, according to plaintiff, she was not paid a wage at all

for her overtime hours, and if she was paid nothing then she certainly was

not paid a mandatory minimum.

   Albertin’s argument is clever, and perhaps even novel. Other employees

raising precisely the same overtime claims that plaintiff brings here have

simply conceded that they have no viable minimum wage claims. See, e.g.,

Hanna v. Am. Cruise Lines, Inc., 2019 WL 3231202, at *5

(D. Conn. July 18, 2019) (plaintiff conceding he had no potential minimum

wage claims despite maintaining improper classification as exempt with

resulting unpaid overtime). However, unlike other employees before her,

plaintiff presses on and insists that she still has a viable minimum wage

claim.




    For the same reasons, plaintiff’s overtime claims under NYLL must also survive. See, e.g.,
   14

Nakahata v. N.Y.-Presbyterian Healthcare Sys., Inc., 723 F.3d 192, 200 (2d Cir. 2013) (noting that
NYLL explicitly incorporates FLSA definition of overtime).

                                                 34
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 35 of 56




   Yet clever as Albertin’s argument is, it misses the mark because the Court

cannot allow plaintiff to recover twice for the same injury. Throughout

FLSA’s legislative lifespan, courts have grappled with how to prevent savvy

plaintiffs from maneuvering themselves into “double recoveries.” See

Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 715 (1945) (disallowing recovery

of basic statutory wage and liquidated damages with interest to prevent

giving employee “double compensation”). Courts have since applied the same

principle to ensure that plaintiffs do not recover under both federal and state

statutory schemes. See, e.g., Chowdhury v. Hamza Express Food Corp.,

666 F. App’x 59, 61 (2d Cir. 2016) (summary order) (precluding recovery of

liquidated damages under both FLSA and NYLL because “double recovery is

generally disfavored where another source of damages already remedies the

same injury for the same purpose”).

   There is no reason to depart from that general rule in this case. Albertin’s

overtime claims hinge on NLH improperly classifying her as an exempt

employee under FLSA. If she is correct on that score, she is entitled to

compensatory damages for the hours she worked but for which she was not

paid. If the Court were to duplicate that analysis verbatim but substitute

“minimum wage” for overtime, it would accurately represent plaintiff’s

minimum wage claims. In fact, the parties do not even separate their

arguments as to the merits of either of these claims. As a result, to ensure

                                      35
     Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 36 of 56




that plaintiff does not recover twice for the same injury, her minimum wage

claims under both the NYLL and FLSA must be dismissed. 15

   At this point, it might be asked why Albertin’s minimum wage claims are

being cut instead of her overtime claims, or why both plaintiff’s NYLL and

FLSA claims will survive despite the similar potential for double recovery.

The answer is simple. When a plaintiff could potentially recover under both

the NYLL and FLSA, “courts [generally] allow plaintiffs to recover under the

statute that provides for the greatest relief.” Sanchez v. Jyp Foods Inc.,

2018 WL 4502008 at *7 (S.D.N.Y. Sept. 20, 2018) (collecting cases). Whether

the plaintiff would recover more under FLSA or the NYLL is a question that

courts routinely resolve after liability has been established. See Gamero v.

Koodo Sushi Corp., 272 F. Supp. 3d 481, 487-88, 502-04 (S.D.N.Y. 2017)

(determining whether to assess damages under NYLL or FLSA for overtime

claims after bench trial).

   On the other hand, in the unique circumstances of this case, there is no

possibility that Albertin could recover as much for her minimum wage claims

as for her overtime claims.




   15 The analysis for minimum wage claims under NYLL mirrors that of FLSA. Jemine v. Dennis,
901 F. Supp. 2d 365, 375 (E.D.N.Y. 2012). However, NYLL imposed a higher minimum wage during
portions of plaintiff’s employment at the Hospital. Compare NY LAB. LAW § 652.1 (setting minimum
wage at $8.00 on and after December 31, 2013, $8.75 on and after December 31, 2014, $9.00 on and
after December 31, 2015, and $11.00 per hour on and after December 31, 2016), with
29 U.S.C. § 206(a)(1)(C) (setting federal minimum wage at $7.25 for entire relevant period).

                                               36
     Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 37 of 56




   The damages provision of FLSA applies the same test for minimum wage

and overtime claims: the plaintiff must be paid the wages she was denied.

29 U.S.C. § 216(b) (“Any employer who violates the provisions of [FLSA’s

overtime and minimum wage provisions] shall be liable to the

employee . . . affected in the amount of their unpaid minimum wages, or their

unpaid overtime compensation . . . and in an additional equal amount as

liquidated damages.”). NYLL provides much the same damages rule by

allowing the employee to recover the amount of any underpayment plus

liquidated damages “equal to one hundred percent of the total” of the

underpayments. 16 N.Y. LAB. LAW § 663(1).

   In other words, if Albertin proves that she was erroneously classified as

exempt under FLSA’s definition, she is entitled either to the wages that NLH

did not pay her for hours she worked overtime because it classified her as

exempt or double those wages including liquidated damages. For her

overtime claims, those wages would be calculated as one-and-a-half times her

weekly salary broken down into an hourly rate. 29 U.S.C. § 207(a)(1). For

her minimum wage claims, those wages would simply be the minimum

required at the time plaintiff worked those unpaid hours. See N.Y. LAB. LAW

§ 652.1; 29 U.S.C. § 206(a)(1)(C).



   16 The employer can nevertheless escape liquidated damages by proving “a good faith basis to
believe that its underpayment of wages was in compliance with the law[.]” N.Y. LAB. LAW § 663(1).

                                                37
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 38 of 56




   Given the multiplier applied to Albertin’s overtime claims and the

inherently “minimum” nature of a minimum wage, there is no circumstance

in which plaintiff could recover more for her minimum wage claims than for

her overtime claims. Accordingly, in light of the rule against double

recovery—but in support of the rule favoring plaintiff recovering the

maximum possible without recovering twice—plaintiff’s minimum wage

claims must be dismissed. See, e.g., Sanchez, 2018 WL 4502008 at *7

(awarding damages under NYLL but not under FLSA to ensure plaintiff

recovers one maximum remedy as opposed to two).

   C. Failure to Provide Wage Notices

   Albertin’s next claim is a touch more mundane. Plaintiff claims that

defendant failed to provide her with accurate wage notices as required by

NYLL § 195.3. That statute requires employers to provide their employees

with wage notices outlining certain pieces of information. Id. As relevant to

this case, a wage statement must include “the regular hourly rate or rates of

pay; the overtime rate or rates of pay; the number of regular hours worked,

and the number of overtime hours worked” if the employee is not exempt

from overtime compensation. 17 Id.




   17 Once again, New York adopts FLSA’s standard to determine whether an employee is exempt
from overtime compensation. Nakahata, 723 F.3d at 200.

                                             38
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 39 of 56




   NLH points to several pay stubs that it provided Albertin and argues that

this is enough. Dkt. 37-2, pp. 196-207. For her part, plaintiff seems to

concede that these notices are adequate in most respects. However, she

seems to argue that the record of hours worked on those wage statements

were inaccurate because they presumed that she worked forty hours per week

when she actually worked more. Dkt. 41-1, ¶ 62.

   As decided above, whether Albertin was exempt and entitled to notice of

her overtime hours worked is an unresolved question of fact. As a direct

consequence, whether plaintiff was entitled to an accurate statement of the

hours she actually worked and how many of those hours were overtime is

similarly a question of fact. Plaintiff’s wage notice claim must therefore also

proceed to trial. See, e.g., Pierre v. Hajar, Inc., 2018 WL 2393158, at *6

(E.D.N.Y. Mar. 28, 2018) (noting that accuracy of wage statements as to

overtime hours was question of fact sufficient to defeat summary judgment).

   D. Failure to Pay Wages

   Albertin’s next claim that NLH seeks to dispose of is for a failure to pay

wages. To support that claim, plaintiff relies on NYLL §§ 190 and 191.

Section 190 is a definition section, and most courts have held that nothing in

that section serves to create a viable cause of action. See, e.g., Jensen v. AR

Glob. Invs., LLC, 2020 WL 1322584, at *5 (S.D.N.Y. Mar. 20, 2020) (collecting

cases).

                                       39
     Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 40 of 56




   However, § 191 is a different and much more complicated matter. In fact,

there is an active split within this Circuit as to whether that section affords

plaintiffs a cause of action. See Sorto v. Diversified Maint. Sys., LLC,

2020 WL 8413553, at *2 (E.D.N.Y. Nov. 15, 2020). In support of § 191

creating a cause of action, New York State’s Supreme Court Appellate

Division, First Department, has suggested that there is an implied remedy

under that statute. Vega v. CM & Assocs. Constr. Mgt., LLC,

107 N.Y.S.3d 286, 288-89 (1st Dep’t 2019).

   Fortunately for the Court, it need not dive into that thicket in this case.

Section 191 requires employers to pay wages with a particular frequency.

N.Y. LAB. LAW § 191. Albertin has not provided any evidence that NLH

failed to pay her in the schedule that statute imposes for clerical workers, the

best fit for plaintiff’s role at the Hospital. See id. § 191(d) (requiring advance

notice of pay schedule for clerical workers and requiring payment on at least

semi-monthly basis). Because plaintiff has provided no evidence to support

this hypothetical cause of action, her failure to pay wages claim under

NYLL §§ 190 and 191 must be dismissed. 18




   18  In any case, plaintiff failed to defend these claims from the Hospital’s attack, and they are
likely abandoned. See Jackson v. Fed. Express, 766 F.3d 189, 196 (2d Cir. 2014) (noting that district
courts have discretion to deem claims abandoned where counseled plaintiff does not defend claim on
summary judgment but defends other claims).

                                                 40
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 41 of 56




   E. FMLA Claims

   That brings the discussion of Albertin’s back wage claims to a close, which

turns the Court’s attention to plaintiff’s FMLA claims. The FMLA

guarantees an eligible employee twelve workweeks of unpaid leave per year if

she has a serious health condition making her unable to perform her job.

29 U.S.C. § 2612(a)(1)(D). Along the same lines, an employee can also use

those same twelve weeks “to care for [a] spouse, or a son, daughter, or parent”

if that family member suffers has a serious health condition. Id.

§ 2612(a)(1)(C).

   There are at least two species of FMLA claims: interference and

retaliation. Woods v. START Treatment & Recovery Ctrs., Inc., 864 F.3d 158,

166 (2d Cir. 2017). Interference claims involve an employee being prevented

from exercising her rights under the FMLA by her employer. Graziadio v.

Culinary Inst. of Am., 817 F.3d 415, 424 (2d Cir. 2016). By contrast,

retaliation claims arise when an employee either exercises her FMLA rights

or opposed conduct that the FMLA makes illegal. Potenza v. City of N.Y.,

365 F.3d 165, 168 (2d Cir. 2004). Albertin brings one of each, and the Court

will address them in turn.

   1. FMLA Interference

   The Second Circuit recognizes five elements for a claim of FMLA

interference: (1) the plaintiff is eligible for FMLA leave; (2) the defendant is

                                        41
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 42 of 56




an employer as that statute defines the term; (3) the plaintiff was entitled to

take leave under the FMLA; (4) she gave defendant notice that she would

take leave; and (5) she was denied benefits to which she was entitled under

the FMLA. Graziadio, 817 F.3d at 424.

   There are two portions of federal regulations that provide a useful

backdrop for Albertin’s claims. First, 29 C.F.R. § 825.303(b) requires an

employee making a second FMLA leave request to “specifically reference

either the qualifying reason for leave or the need for FMLA leave.” Second,

29 U.S.C. § 825.303(c) tasks an employee seeking leave that was

unforeseeable to her to adhere to “the employer’s usual and customary notice

and procedural requirements for requesting leave, absent unusual

circumstances.” An employer may deny FMLA leave if the employee fails to

demonstrate unusual circumstances justifying her failure to comply with

defendant’s leave request policy. Id.

   Albertin’s FMLA interference claims stem entirely from her three

unsuccessful attempts to secure FMLA leave in November of 2017.

DSMF ¶¶ 77, 80-81, 84. According to the Hospital, its policies required an

employee seeking FMLA leave to actually use the word “FMLA” during the

course of her leave request. DSMF ¶ 81. It is undisputed that plaintiff did

not use the word “FMLA” when calling out of work on November 2 or 3, 2017.

DSMF ¶ 78.

                                        42
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 43 of 56




   However, as Albertin correctly argues, that policy violates the FMLA.

After all, “an employer cannot use its own notice policy to circumscribe an

employee’s rights under the FMLA[.]” Hill v. City of N.Y.,

136 F. Supp. 3d 304, 343 (E.D.N.Y. 2015) (cleaned up).

   Section 825.303(b) only requires an employee to “provide sufficient

information for an employer to reasonably determine whether the FMLA may

apply to the leave request” and the employee “need not expressly assert

rights under the FMLA or even mention the FMLA[.]” 29 C.F.R. § 825.303(b)

(emphasis added). Once the employee has provided that information, the

FMLA specifically puts the burden on the employer, not the employee, to

“make further inquiry . . . before denying” a request for FMLA leave.

Coutard v. Mun. Credit Union, 848 F.3d 102, 107-08 (2d Cir. 2017).

   As a consequence, a policy requiring the employee to affirmatively use the

word “FMLA” in seeking FMLA leave would remove the employer’s burden of

inquiring into the cause of an employee’s leave. Coutard, 848 F.3d at 107-08.

Saddling an employee with a burden that the FMLA specifically imposes on

the employer would of course circumscribe the employee’s FMLA rights and

could not withstand scrutiny. Hill, 136 F. Supp. 3d at 343. By extension,

NLH’s policy demanding that the employee use the word “FMLA” in

requesting leave is impermissible. The Hospital’s motion for summary



                                      43
     Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 44 of 56




judgment must be denied as to plaintiff’s being denied leave on November

2 and 3. 19

    Turning to Albertin’s claims concerning November 15, 2017, plaintiff only

argues that she was chastised for failing to follow Hospital procedures by

actually physically telling her supervisor that she needed to leave, which

amounted to FMLA interference. 20 There are two problems with plaintiff’s

arguments. First, plaintiff has failed to point to any record evidence that she

was actually chastised for failing to follow the required procedures on

November 15. Second, even if she was chastised, that does not amount to

FMLA interference.

    The closest recoverable claim to Albertin’s November 15, 2017 interference

claim that the Court can imagine would be an argument that NLH

discouraged plaintiff from using leave. A discouragement theory of FMLA

interference can be proven by two methods. The first requires the plaintiff to

prove that she was actively discouraged from taking FMLA leave that she

had initially requested. Reilly v. Revlon, Inc., 620 F. Supp. 2d 524, 535

(S.D.N.Y. 2009). The second asks for proof that defendant’s discouraging


    19 Of course, if a jury were to find that Grosse’s recollection were correct and plaintiff only told
the Hospital that she was not feeling well on November 2 and 3, the Hospital’s duty to inquire would
not necessarily have been triggered and the Hospital may escape liability on these claims. See Pesok
v. Hebrew Union Coll.—Jewish Inst. of Religion, 235 F. Supp. 2d 281, 290 n.10 (S.D.N.Y. 2002)
(noting that employer’s duty to inquire is not triggered based solely on employer’s knowledge of prior
medical events).
    20 Grosse testified at her deposition that she classified the time off plaintiff took as FMLA leave.

Dkt. 45, p. 150. That testimony is unchallenged.

                                                  44
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 45 of 56




conduct “would have dissuaded a similarly situated employee of ordinary

resolve from attempting to exercise his or her FMLA rights.” Id.

   Albertin claims she was only chastised after she took her leave on

November 15, 2017, so she cannot prove that any castigation she may have

received would have discouraged her from taking leave she would have

already taken. Reilly, 620 F. Supp. 2d at 535. Thus, her only path to

recovery would be proving that being chastised for failing to follow the proper

leave procedures would have dissuaded an employee of ordinary resolve from

exercising FMLA rights. Reilly, 620 F. Supp. 2d at 535. She cannot.

   Albertin does not suggest that she was chastised for the act of taking

leave, only for the manner in which she requested it. Getting a tongue

lashing for taking leave through the awkward mechanism of a post-it note on

a door without following up in any way would not discourage an employee of

ordinary firmness from taking FMLA leave as a matter of law. Therefore, to

the extent plaintiff relies on the events surrounding November 15, 2017 to

support her FMLA interference claim, that claim must be dismissed.

   In sum, Albertin’s claims of FMLA interference stemming from her being

forced to take paid leave in place of FMLA leave on November 2 and 3, 2017,

remain viable. However, her claim of FMLA interference from November 15,

2017 must be dismissed.



                                      45
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 46 of 56




   2. FMLA Retaliation

   Yet simply because a reasonable jury could conclude that NLH interfered

with Albertin’s FMLA rights does not mean that her FMLA retaliation claim

is similarly vital. For the purposes of summary judgment, that retaliation

claim is construed under the burden-shifting framework built by McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973). See Potenza, 365 F.3d at 168.

   The burden starts with Albertin, and it tasks her with proving a four-part

prima facie case: (1) she exercised a right protected under the FMLA; (2) she

was qualified for her position; (3) she suffered an adverse employment action;

and (4) the adverse employment action occurred under circumstances giving

rise to an inference of retaliatory intent. Graziadio, 817 F.3d at 429.

   To that end, a plaintiff has proven that the circumstances of her adverse

action give rise to an inference of discrimination if “a causal connection exists

between the plaintiff’s protected activity and the adverse action taken by the

employer.” Donnelly v. Greenburgh Cent. Sch. Dist. No. 7, 691 F.3d 134, 152

(2d Cir. 2012) (cleaned up).

   Of course, a plaintiff is free to establish a causal connection “directly,

through evidence of retaliatory actions directed against the plaintiff by the

defendant.” Littlejohn v. City of N.Y., 795 F.3d 297, 307, 319 (2d Cir. 2015).

Direct evidence often involves “discriminatory statements or actions by

employees who . . . have enormous influence in the decision-making process.”

                                        46
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 47 of 56




Smith v. North Shore-Long Island Jewish Health Sys., 286 F. Supp. 3d 501,

514 (E.D.N.Y. 2018) (internal citations and quotation marks omitted). Keep

in mind, though, that “[a]lleged acts of retaliation must be evaluated both

separately and in the aggregate, as even trivial acts may take on greater

significance when they are viewed as part of a larger course of conduct.”

Tepperwien v. Entergy Nuclear Operations, 663 F.3d 556, 568 (2d Cir. 2011).

   However, a plaintiff can also forge that causal connection “indirectly by

showing that the protected activity was closely followed in time by the

adverse action.” Colon v. Fashion Inst. of Tech., 983 F. Supp. 2d 277, 287

(S.D.N.Y. 2013). Courts routinely use the date a plaintiff requested FMLA

leave as a potential starting date to determine temporal proximity. See, e.g.,

Gray v. Onondaga-Cortland-Madison BOCES, 2020 WL 1029022, at *7

(N.D.N.Y. Mar. 3, 2020) (using date plaintiff submitted notice of medical

leave to analyze temporal proximity).

   If the plaintiff carries her initial burden of proving a prima facie case, the

burden shifts to the defendant, who must demonstrate “a legitimate,

non-discriminatory reason for its actions[.]” Graziadio, 817 F.3d at 429.

Finally, if the defendant manages that showing, the burden bounces back to

the plaintiff, who must prove that the defendant’s suggested reason was

pretextual. Id.



                                        47
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 48 of 56




   A plaintiff can prove pretext by “demonstrating weaknesses,

implausibilities, inconsistencies, or contradictions in the employer’s proffered

legitimate, nonretaliatory reasons for its action.” Zann Kwan v. Andalex Grp.

LLC, 737 F.3d 834, 846 (2d Cir. 2013). But any weaknesses and

implausibilities a plaintiff can show are “simply one form of circumstantial

evidence that is probative of intentional discrimination[.]” Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 147 (2000). A plaintiff’s

prima facie case itself may provide evidence of intentional discrimination as

well. See id. (“The factfinder’s disbelief of the reasons put forward by the

defendant . . . may, together with the elements of the prima facie case, suffice

to show intentional discrimination” (citation omitted)).

   The parties cut to the chase on Albertin’s retaliation claims, and neither

party disputes any of the first three elements of plaintiff’s prima facie case.

Instead, the parties turn their attention to whether the circumstances

surrounding plaintiff’s departure from NLH permit a sufficient inference of

retaliatory intent and whether plaintiff can prove that the Hospital’s

advanced reason for forcing her out—her insubordination in including Beadle

in her email on November 15, 2017—was a pretext to cover a discriminatory

motive.

   NLH begins by attacking Albertin’s prima facie evidence of a causal

connection between her discipline and her FMLA leave. To hear the Hospital

                                       48
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 49 of 56




tell it, the four-month gap between plaintiff successfully taking FMLA leave

in July of 2017 and her termination on November 21, 2017 stretches too long

to support an inference of discriminatory intent. DSMF ¶¶ 69, 123, 127;

O’Reilly v. Consol. Edison Co., 173 F. App’x 20, 22 (2d Cir. 2006) (summary

order) (holding that three-month gap between FMLA leave and termination

is too long to sustain inference of discriminatory intent on temporal proximity

alone).

   That argument must be rejected. From the outset, Albertin has provided

at least some direct evidence of discriminatory intent and need not rely on

temporal proximity alone. See Littlejohn, 795 F.3d at 319 (noting that

plaintiff can prove discriminatory intent through direct evidence). Plaintiff’s

coworker Jablonski has affirmed that Wydra, a supervisor with substantial

influence over the decision-making process regarding plaintiff’s employment,

asked whether plaintiff was using her FMLA leave to sabotage her vacation

plans. Jablonski Aff., ¶ 18; see Smith, 286 F. Supp. 3d at 514 (noting that

plaintiff can prove discriminatory intent by presenting evidence of comments

made by supervisors with decision-making authority).

   Jablonski also affirmed that Grosse grew agitated when Albertin was out

on leave, which Jablonski infers was caused by Grosse not knowing how to

handle the resulting backlog of work. Jablonski Aff., ¶ 8. Plaintiff’s direct



                                       49
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 50 of 56




showing of discriminatory animus leaves her less beholden to the timeline

than she would otherwise be.

   However, even setting aside Albertin’s direct evidence of discrimination,

NLH’s argument would still fail. There is no dispute that plaintiff at least

attempted to take FMLA leave on November 15, 2017, less than one week

before she was forced out of the Hospital. DSMF ¶ 84.

   As a consequence, it is worth noting that NLH’s attempt to draw the

Court’s attention to July as the relevant date for her most recent FMLA

protected activity for her retaliation claims is a bit of a shell game. Her

denied leave requests are just as much an exercise of a protected right as her

actually taking leave, and are just as effective for suggesting an inference of

retaliatory intent. See, e.g., Gray, 2020 WL 1029022, at *7 (using leave

request as basis of calculating temporal proximity).

   In that light, Albertin requested to go on FMLA leave three times in the

three weeks before she was terminated, and temporal proximity remains a

viable part of plaintiff’s prima facie case. DSMF ¶¶ 77, 80, 84; cf., e.g., Zann

Kwan, 737 F.3d at 839, 847 (finding temporal proximity sufficient to satisfy

prima facie case for Title VII retaliation claim when plaintiff was fired three

weeks after lodging complaint).

   Moving past NLH’s temporal proximity arguments, the Hospital makes

two more attacks on Albertin’s prima facie case. Specifically, the Hospital

                                       50
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 51 of 56




points out that plaintiff’s volatile relationship with Grosse began with

plaintiff’s moving the filing cabinet on May 1, 2017, two months before her

FMLA requests in that year. DSMF ¶¶ 48-49, 52. To the Hospital’s point, if

“timing is the only basis for a claim of retaliation, and gradual adverse job

actions began well before the plaintiff had ever engaged in any protected

activity, an inference of retaliation does not arise.” Slattery v. Swiss

Reinsurance Am. Corp., 248 F.3d 87, 95 (2d Cir. 2001).

   NLH raises a good argument, but it is far from good enough to convince

the Court that no rational factfinder could side with Albertin. After all,

timing is once again not the only basis for plaintiff’s claims, there is also the

other evidence of direct discriminatory intent discussed above.

   In any case, even keeping in mind the fact that Grosse and Albertin began

butting heads before plaintiff first took FMLA leave, it is impossible to ignore

the pattern between plaintiff’s FMLA rights leading and consequences

following. Remember, plaintiff was first approved for FMLA leave on June

12, 2017, and Grosse cracked down on her productivity the same day by

following up on her task list. Id. ¶ 38; Dkt. 37-2, p. 180. Then, plaintiff was

moved out of her office in July of 2017, while she was on FMLA leave.

Dkt. 43, p. 68.

   The pattern continues. On August 17, 2017, Albertin was approved for

leave to care for her husband, and she received a written warning the next

                                        51
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 52 of 56




day. Dkt. 41-1, p. 40; Dkt. 37-3, p. 24. Of course, Grosse had initiated the

written warning before plaintiff’s leave request was approved, but in the

absence of any evidence to the contrary, a reasonable juror could infer that

Grosse was aware that the approval was coming when she started the

warning process on August 15, 2017. Dkt. 37-3, p. 24.

   Finally, Albertin was forced out of her job less than a week after a leave

request. DSMF ¶¶ 84, 125, 127. That all of these events would take place so

close in time to events concerning plaintiff’s FMLA leave counterbalances

NLH’s argument that her problems with Grosse predated her FMLA

requests.

   Next, NLH argues that Albertin was not alone in feeling like Grosse

treated her unfairly. The Hospital points to Jablonski and Deamer’s

complaints that they, too, were mistreated as evidence of this point.

DSMF ¶¶ 133, 137. Once again, that these two Hospital employees also left

based on their frustrations—specifically with Grosse—is evidence in the

Hospital’s favor, but not nearly evidence strong enough to merit summary

judgment. The direct evidence plaintiff has gathered is enough for a jury to

find in her favor, especially considering that Deamer still maintains that

Grosse was “overtly mean and nasty” to plaintiff. Deamer Aff. ¶ 14.

   Accordingly, Albertin has carried her initial burden and established a

prima facie case of FMLA retaliation. But NLH is not done yet. As its final

                                      52
       Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 53 of 56




argument, the Hospital posits that it forced plaintiff out for the legitimate,

nondiscriminatory reason of her insubordination, and that plaintiff has failed

to carry her final burden of proving that reason to be pretextual.

      In a vacuum, NLH’s supplied reason of insubordination clears the

threshold of a legitimate, nondiscriminatory reason. The Hospital is correct

that it has met its burden at the second stage of the retaliation analysis.

      Even so, Albertin has comfortably presented a jury question as to pretext.

Outside of the aforementioned vacuum, it bears emphasis that plaintiff was

given the choice between being fired or resigning because she included

someone other than Grosse and Wydra in an email. Dkt. 37-2, p. 190;

DSMF ¶ 121. Of course, the Court acknowledges that plaintiff had been

given stern warnings about asking anyone other than Grosse a question well

before she included Beadle in the November 15, 2017 email. Dkt. 37-3, p. 33.

In fact, plaintiff had already been suspended once for asking Beadle’s advice.

Id.

      But a factfinder would be justified in looking at the record and coming

away from both of those disciplinary measures and finding them

disproportionate enough to suggest that some other motive might be lurking

underneath. Perhaps that motive is simply interpersonal strife between

Grosse and Albertin. However, NLH has not made it unassailably clear that



                                         53
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 54 of 56




that motive was not retaliation for plaintiff’s exercising her FMLA rights as

commanded by its burden on summary judgment.

    A reasonable jury could: (1) look at Wydra and Grosse’s decision to force

Albertin out for a relatively trivial offense; (2) couple it with plaintiff’s

coworkers’ support and claims that Wydra and Grosse had made comments

about plaintiff’s FMLA leave; (3) consider plaintiff’s previously sterling track

record, Dkt. 37-2, p. 188; and (4) track the pattern of plaintiff facing some

kind of adversity near in time to her every FMLA-related event and come

away from that evidence dissatisfied with NLH’s explanation. Even in the

face of the Hospital’s consistent position that it showed plaintiff the door over

her insubordination, that reasonable jury would be justified in awarding a

verdict to plaintiff on her FMLA retaliation claim. That claim must survive

to trial.

   CONCLUSION

   The word "chemistry" gets a lot of use as a shorthand for how well two

people get along. Unlike most metaphors, which thrive on reduction,

chemistry as a metaphor for personal interactions tends to work on more

levels as more people are added. Take the workplace. The perfect balance of

personalities in the perfect roles produces an efficient, relaxed environment,

maximizing production without straining the employees, much like a



                                         54
    Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 55 of 56




perfectly balanced chemical reaction produces the intended outcome without

wasting resources.

   However, just like using the wrong proportions or chemicals could result

in any number of outcomes ranging from nothing to explosion, the wrong

people in a workplace can ruin productivity or lead to climactic conflict. This

case, whatever its merits ultimately turn out to be, is a classic example of a

bad reaction between two people that soured the entire complexion of NLH’s

human resources workforce.

   That bad reaction has run its course, and all this time later there remain a

number of unanswered questions concerning Albertin’s employment at NLH.

None of those questions are for the Court to decide. Trial alone can provide

an answer.

   Therefore, it is

   ORDERED that

   1. Defendant Nathan Littauer Hospital and Nursing Home’s motion for

      summary judgment is GRANTED IN PART and DENIED IN PART;

   2. Plaintiff Nora Albertin’s claims under Counts: (II) minimum wage

      violations under FLSA; (IV) minimum wage violations under the

      NYLL; and (V) failure to pay wages under the NYLL are DISMISSED;

   3. Plaintiff Nora Albertin’s claim of FMLA interference stemming from

      November 15, 2017 is DISMISSED; and

                                       55
   Case 1:18-cv-01422-DNH-CFH Document 48 Filed 05/04/21 Page 56 of 56




  4. Plaintiff Nora Albertin’s claims under Counts: (I) overtime violations

     under FLSA; (III) overtime violations under the NYLL; (VI) failure to

     furnish proper wage statements under the NYLL; (VII) FMLA

     interference; (VIII) FMLA retaliation; and (IX) punitive damages

     remain for trial.

  IT IS SO ORDERED.




Dated: May 4, 2021
 Utica, New York.




                                     56
